DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/23/2021.
Claims 1-31 and 42-44 are cancelled.
Claims 32-41 and 45-51 are pending.
Claims 32-41 and 45-51 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
101
The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The claims recite decrypting information. Dependent claim 33 the decryption of the measurement data. Encryption and decryption are mathematical concepts, and some are decipherable without computing devices. Therefore decrypting data is neither an improvement to the recited “apparatus” nor the technological environment of the claims. The remaining dependent claims 34-40 recites the 
The remaining limitations are generic computing functions. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications. The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application.
The original 101 was meant to be written as a “mental process” but due to human error was written as “organizing human activity”, hence why the rejection did not detail the claims falling under a fundamental economic practice, an interaction or managing behavior. The words have been switched but the rejection explanation remains the same. 
112
Due to Applicant’s amendments, previous 112 rejections are withdrawn. 
103
Applicant argues neither Scholl nor Elston teaches a “measurement device identifier”, “the measurement request comprising the cryptographic payment information” and “the measurement request comprising the public key of the apparatus”. Examiner disagrees. 

Elston teaches “If electronic payment account data is not stored ( 670) in the customer account information (110) the terminal requests the customer's payment credential (672) though the display (126). The payment credential could include a customer wireless access device (52), a magnetic stripe card, an optically coded card or other media, a smart card, a check draft or an RFID device. The customer presents the payment credential (674) and the payment account information is captured (676)… In another alternative embodiment cryptographic security information contained in the customers wireless access device ( 52) is used, and can include, PKI certificates, symmetric secret key cryptographic methods or asymmetric secret key cryptographic methods.” (¶ 148, 182). For the user’s request for transaction authorization, the send the wireless access device as a payment credential and the “wireless access device ( 52) is used, and can include, PKI certificates, symmetric secret key cryptographic methods or asymmetric secret key cryptographic methods.” Elston teaches the measurement request comprising the cryptographic payment information
Scholl teaches “cause the machine to perform the operations including: determining a Uniform Resource Identifier (URI) corresponding to the data authority; 4050. The request message may be encrypted with the data authority's public key.” (¶ 39, 100) the request is encrypted with the public key, hence why in Scholl teaches “the trusted authority may then decrypt this information using its private key… as only the trusted authority private key may decrypt information encrypted with the trusted authority’s public key.”  (¶ 28, 36) Scholl teaches the measurement request comprising the public key of the apparatus
The combination of prior art teach the claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 32-41 and 45-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard

The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 32 is directed to a machine, and claim 45 is directed to a process.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “compiling a measurement request… causing transmission of the measurement request,… and decrypting measurement data… ” 
The claim recites an abstract idea that is directed towards a mental, in this case, sending a request and determining information. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The claims recite decrypting information. The dependent claims 33 the decryption of the measurement data. Encryption and decryption are mathematical concepts, and some are decipherable without computing devices. Therefore decrypting data is neither an improvement to the recited “apparatus” nor the technological environment of the claims. The remaining dependent claims 34-40 recites the insignificant extra solution activity of receiving or transmitting information, for example, claim 40 recites “configured to inform a counter party of the hash value”, the apparatus sends the hash value. Claim 41 describes types of transactions.   
The remaining limitations are generic computing functions. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications. The 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a sending a request and decrypting information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 

Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 33-41 and 46-51 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-41 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. (2015/0057838) (“Scholl”), and further in view of Elston et al. (2003/0191709) (“Elston”).
Regarding claims 32 and 45, Scholl discloses at least one processing core, and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to (Figure 7; ¶ 48-51, 59, 64): 
store a measurement device identifier (¶ 18, 19, 22, 27, 31-34, 37, 42); 
Claim Interpretation – According to the disclosure (¶ 50)- “Measurement device 130 may comprise, or have access to, a sensor device. The sensor device may comprise a sensor, the sensor being configured to perform a measurement concerning a physical property, such as, for example, oxygen saturation in blood, electrical activity of heart using electrocardiography, ECG, volumetric measurement of an organ using photoplethysmogram, PPG, respiratory rate, posture or movement of person or object, location including geolocation using GPS, a hormone level, temperature, humidity, electric current or magnetic flux density. The measurement may comprise obtaining a time series of measurement values.”
Scholl - The data authority system may collect and store data from various integrated systems aboard the vehicle to provide this data to a trusted authority system. Example data collected may include video or still images from on-board cameras, backup cameras, car data such as speed data, direction data, global positioning system data, seat sensor data (e.g., most cars come equipped with sensors to detect whether a passenger is present for airbag deployment), window states (e.g., open/close), glove box states (opened or closed), door status (open, closed, locked, unlocked), status of various information and entertainment devices… The trusted authority may then utilize the identification numbers to lookup the names and criminal histories of the vehicle occupants. Another example would be insurance cards equipped with NFC communications technologies. The data authority may collect information on the insurance status of the vehicle and provide insurance information to the trusted authority. In yet 

compile a measurement request, the measurement request comprising the measurement device identifier, a public key of the apparatus and to cause transmission of the measurement request, and (¶ 25, 30, 31, 35, 45, 58)
Scholl – The trusted authority system may then send an access request 4030 which may request access to one or more data items stored by or obtain able by the data authority. The access request 4030 may specify a requested a level of access to the data items (e.g., display, store, retransmit, or the like). In some examples the access request message may contain an URI of the trusted authority system. The data authority may then utilize the URI of the trusted authority system to obtain the trusted authority system’s digital certificate containing its public key. In some examples, the digital certificate may be obtained over a wireless link (¶ 35)

to decrypt measurement data using a private key of the apparatus.  (¶ 28, 30, 36, 40, 42, 46)
Scholl – The trusted authority may then decrypt this information using its private key… as only the trusted authority private key may decrypt information encrypted with the trusted authority’s public key.  (¶ 28, 36)

Scholl does not disclose cryptographic payment information. 
Elston teaches cryptographic payment information (¶ 20, 123, 168, 191, 213)
Elston - A unique account number ( 904) which may be stored as a hash of other information (i.e. account number and PIN) for security purposes, …a cryptographic hash of some convenient account number, an optional security code and customer shared secret information references customer account information (typically a password or PIN).  (¶ 20, 191)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Scholl(¶ 15), which teaches “controlled access of vehicle information by trusted authority systems” and Elston(¶ 2), which teaches “authorization and authentication processes on a wide scale to prevent fraud losses and to limit abuse of accounts by customers”  in order to provide further protection of personal information (Elston; ¶ 2-4).
Regarding claims 33 and 46, Scholl discloses wherein the apparatus is configured to perform the decrypting of the measurement data by decrypting a symmetric key using the private key, and then decrypting the measurement data using the symmetric key (¶ 28, 36, 38).  

Regarding claims 35 and 48, Scholl discloses wherein the apparatus is further configured to receive the symmetric key, in encrypted form, together with the measurement data (¶ 28, 29, 36, 38).    
Regarding claims 36 and 49, Scholl discloses wherein the apparatus is configured to perform the causing of the transmission of the measurement request to a payment processor distinct from the measurement device (¶ 27, 28).
Claim Interpretation – According to the disclosure (¶ 55), “device 110 may provide the public key and indicate the identifier of measurement device 130 in a measurement request transmitted to server 120.” For the purpose of claim interpretation the language “the apparatus is configured to perform the causing of the transmission of the measurement request”, means the apparatus transmits the request.
Regarding claims 37 and 50, Scholl discloses wherein the apparatus is configured to perform the causing transmission of the measurement request to the measurement device (¶ 25, 30, 31, 35, 45, 58).  
Claim Interpretation – According to the disclosure (¶ 55), “device 110 may provide the public key and indicate the identifier of measurement device 130 in a measurement request transmitted to server 120.” For the purpose of claim interpretation the language “the apparatus is configured to perform the causing of 
Regarding claims 38 and 51, Scholl discloses wherein the apparatus is further configured to receive the measurement data from the measurement device (¶ 18, 25, 26, 29, 38, 40).  .3 Docket No. NC100070-US-PCTCustomer No. 73658  
Regarding claims 39, Elston teaches wherein the apparatus is further configured to obtain a hash value based at least partly on a secret value, the cryptographic payment information comprises a pointer to a payment transaction and wherein the measurement request comprises the secret value (¶ 20, 24, 123, 168, 181, 191). 
Claim Interpretation – According to the specification (¶ 24, 84), the measurement request comprising a public key of a node, a pointer to a payment transaction, and a secret value, verifying the payment transaction using the secret value and the pointer… The secret value may be randomly generated in device 110, for example.” 
Regarding claims 40, Elston teaches wherein the apparatus is further configured to inform a counterparty of the hash value in connection with participating in the payment transaction (¶ 24, 266, 270, 279). 
Claim Interpretation – According to the specification (¶ 84, 85), “In phase 820, a payment transaction is made between device 110 and payment processor 210, wherein the hash value is provided to payment processor 210…“
Regarding claims 41, Scholl discloses wherein the payment transaction comprises an escrow payment transaction, a reserve payment transaction or a provisional payment transaction (¶ 27, 28). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al., (US 2014/0122878) teaches a measurement device that sends encrypted measurement data.
Nakagawa et al. (JP 2007173992) teaches a camera as the device with a photography request where the image is encrypted, includes encryption keys.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685